                                                                       Case 2:20-cv-00340-JCM-EJY Document 16
                                                                                                           15 Filed 05/20/20
                                                                                                                    05/18/20 Page 1 of 2



                                                                David H. Krieger, Esq.
                                                           1    Nevada Bar No. 9086
                                                           2
                                                                Shawn W. Miller, Esq.
                                                                Nevada Bar No. 7825
                                                           3    KRIEGER LAW GROUP, LLC
                                                                2850 W. Horizon Ridge Pkwy, Suite 200
                                                           4    Henderson, Nevada 89052
                                                           5
                                                                Phone: (702) 848-3855
                                                                dkrieger@kriegerlawgroup.com
                                                           6    smiller@kriegerlawgroup.com
                                                                Attorneys for Plaintiff,
                                                           7    Lucinda Y. Lawson
                                                           8

                                                           9
                                                                                               UNITED STATES DISTRICT COURT
                                                           10

                                                           11
                                                                                                      DISTRICT OF NEVADA
KRIEGER LAW GROUP, LLC
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12    LUCINDA Y. LAWSON,                                    Case No.: 2:20-cv-00340-JCM-EJY
                         Henderson, Nevada 89052




                                                           13                       Plaintiff(s),
                                                           14
                                                                                                                       JOINT MOTION FOR EXTENSION OF
                                                                        vs.                                            TIME FOR PLAINTIFF TO FILE
                                                           15                                                          RESPONSE TO BANK OF AMERICA,
                                                                 BANK OF AMERICA, N.A., et al,                         N.A.’S MOTION TO DISMISS
                                                           16                                                          COMPLAINT
                                                           17
                                                                                     Defendant(s).
                                                                                                                                    (Second Request)
                                                           18
                                                                       LUCINDA Y. LAWSON (“Plaintiff”) and Defendant BANK OF AMERICA, N.A. (“BANA”)
                                                           19

                                                           20   hereby jointly move this Honorable Court allowing an extension of time for Plaintiff to file a response to

                                                           21   BANA’s Motion to Dismiss Plaintiff’s Complaint.
                                                           22          The Motion to Dismiss was filed on April 13, 2020 and appears on the docket as ECF #10.
                                                           23
                                                                Plaintiff requests and BANA does not oppose an extension of time for Plaintiff to respond to the Motion
                                                           24
                                                                to Dismiss to June 2, 2020.
                                                           25

                                                           26          The reason for the request is because of COVID-19, which has caused communications with the

                                                           27   Plaintiff to slow. Additionally, Plaintiff’s counsel needs time to fully examine and respond to the
                                                           28




                                                                                                                 -1-
                                                                       Case 2:20-cv-00340-JCM-EJY Document 16
                                                                                                           15 Filed 05/20/20
                                                                                                                    05/18/20 Page 2 of 2



                                                                arguments and legal analysis set forth in the Motion to Dismiss. This is Plaintiff’s second request for an
                                                           1

                                                           2
                                                                extension. BANA has agreed to the extension of time and will not be prejudiced. This motion has not

                                                           3    been submitted for the purpose of delay or other impermissible purpose.
                                                           4
                                                                       Dated: Dated May 18, 2020.
                                                           5
                                                                       Submitted by:                                       No Opposition:
                                                           6

                                                           7
                                                                        /s/ Shawn W. Miller              .                 /s/ Darren T. Brenner             .
                                                           8            David H. Krieger, Esq.                             Darren T. Brenner, Esq.
                                                                        Shawn W. Miller, Esq.                              Jamie K. Combs, Esq.
                                                           9            KRIEGER LAW GROUP, LLC                             AKERMAN LLP
                                                                        2850 W. Horizon Ridge Pkwy., Suite 200             1635 Village Center Circle, Suite 200
                                                           10
                                                                        Henderson, Nevada 89052                            Las Vegas, Nevada 89134
                                                           11           Attorneys for Plaintiff                            Attorneys for Defendant
KRIEGER LAW GROUP, LLC




                                                                                                                           Bank of America, N.A.
                   2850 W. Horizon Ridge Pkwy, Suite 200




                                                           12
                         Henderson, Nevada 89052




                                                           13

                                                           14

                                                           15                               ORDER GRANTING EXTENSION OF TIME

                                                           16
                                                                       IT IS SO ORDERED.
                                                           17
                                                                                                                  ________________________________________
                                                           18                                                     UNITED STATES
                                                                                                                  UNITED  STATES MAGISTRATE    JUDGE
                                                                                                                                  DISTRICT JUDGE
                                                           19
                                                                                                                           May 20, 2020.
                                                                                                                  Dated: __________________________________
                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28




                                                                                                                 -2-
